DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/5/2022 is acknowledged. Claims 63-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/2022.

Claim Objections
Claims 60-61 are objected to because of the following informalities:  
Claim 60, line 20: insert -one or more- before “through-going openings”.
Claim 61, Line 1 and 3: insert -one or more- before “through-going openings”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 72 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buecken et al. (DE 19912337C1 with reference to attached English Translation).
With respect to claim 72, Buecken teaches A breathing device (Fig.1, [0006]) comprising: - a mouthpiece (facemask 1) forming a breathing channel to form a connection between a first end (opening that interfaces with users face) and a second end of the mouthpiece (that connects with connecting portion 2), the first end being configured to accommodate a user breathing into the mouthpiece through a breathing opening (shown in Fig.1); - an at least partly flexible rebreathing air chamber (breathing bag 4) arranged in fluid communication with the second end of the mouthpiece (via hose 3 and connecting portion 2), thereby being in fluid connection with the breathing channel through the second end of the mouthpiece, the rebreathing air chamber being formed by at least partly flexible wall section(s) (expanding breathing bag implies flexible wall section); - a wall member (tube portion 2 is a cylindrical wall) arranged at the second end of the mouthpiece (facemask 1) and/or attached to the rebreathing air chamber (wall member 2 is attached to chamber 4 via hose 3), said wall member (2) comprising one or more through-going openings provided in the wall member (2) and/or in the breathing channel, allowing fluid communication between the rebreathing air chamber and the surrounding atmosphere, said one or more through- going openings being re-closeable and/or adjustable in size (“The connection (2) between the mask and the hose has an opening with an adjustable width to set the mixture of atmospheric oxygen-rich air with the low-oxygen air in the breathing bag.”, Abstract; see also lines 93-94,” adjustable opening” and lines 173-175 of paragraph 13 where the width of the opening is “regulated”) and - an SpO2 sensor (“standardized blood oxygen saturation meter” [0013]) configured to measure an arterial oxygenation value of a user, said user breathing using the breathing device ([0013], lines 211-218).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Buecken et al. (DE 19912337C1 with reference to attached English Translation) in view of Johansen (US 2012/0240935 A1).
With respect to claim 60, Duncan teaches A system for adjusting the rebreathing ratio (RBR) of a user, the system comprising: -a breathing device (Fig.1, [0006]) comprising: - a mouthpiece (facemask 1) forming a breathing channel to form a connection between a first end (opening that interfaces with users face) and a second end of the mouthpiece (that connects with connecting portion 2), the first end being configured to accommodate a user breathing into the mouthpiece through a breathing opening (shown in Fig.1); - an at least partly flexible rebreathing air chamber (breathing bag 4) arranged in fluid communication with the second end of the mouthpiece (via hose 3 and connecting portion 2), thereby being in fluid connection with the breathing channel through the second end of the mouthpiece, the rebreathing air chamber being formed by at least partly flexible wall section(s) (expanding breathing bag implies flexible wall section); - a wall member (tube portion 2 is a cylindrical wall) arranged at the second end of the mouthpiece (facemask 1) and/or attached to the rebreathing air chamber (wall member 2 is attached to chamber 4 via hose 3), said wall member (2) comprising one or more through-going openings provided in the wall member (2) and/or in the breathing channel, allowing fluid communication between the rebreathing air chamber and the surrounding atmosphere, said one or more through- going openings being re-closeable and/or adjustable in size (“The connection (2) between the mask and the hose has an opening with an adjustable width to set the mixture of atmospheric oxygen-rich air with the low-oxygen air in the breathing bag.”, Abstract; see also lines 93-94,” adjustable opening” and lines 173-175 of paragraph 13 where the width of the opening is “regulated”) and - a sensor adapted to automatically determine whether to change the RBR based on the user's response to a questionnaire and/or based on measurements of C02 and/or SpO2 of the user from a C02 sensor of the breathing device or an SpO2 sensor, wherein the system signals the user to change a setting of the adjustable through-going openings, if the RBR is determined to be changed by the sensor (see [0013], lines 211 -218 where a “standardized blood oxygen saturation meter” ,SpO2 sensor, is used to determine if the RBR needs to be changed by adjusting the opening and closing of the through-going opening in wall member 2).
Buecken does not teach a computer that is adapted to automatically determine whether to change the RBR based on the measurements of the SpO2 sensor, the SpO2 sensor being in data connection with said computer.
However, Johansen teaches a breathing device (Fig.1) comprising for regulating the amount of carbon dioxide rebreathed within a flexible chamber ([0013]), further comprising gas sensors to monitor gas concentrations, the gas sensors connected to a computer “in order to collect the registered values and/or provide feedback to the user of the mask or someone else. Furthermore, it would also be possible to install a regulation system that would allow a computer to control the adjustment of the valves according to a software program and/or the signals provided by a gas sensor in the primary and/or flexible air chamber. Such a sensor could also be connected to a valve or port in the mask, and made in such a way as to open this valve or port if the breathing of the user and/or the gas concentrations in the mask display any erratic or dangerous pattern, thereby allowing a greater flow of fresh air into the mask volume. Furthermore, it would be possible to equip the mask with a pulse oximeter and/or alarm, in such a way that the pulse oximeter could transcutaneously monitor the oxygen saturation of the blood of the user (for example in the earlobe) and set off the alarm if the saturation falls below a specified value”, [0016]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system of Buecken to further comprise a computer that is connected to the SpO2 sensor as taught by Johansen to collect recorded values from the sensor to provide feedback, including signals to alert for an adjustment in size of the through-going openings.
With respect to claim 61, Buecken as modified teaches wherein said through-going openings (in wall member 2) have a first conductance Gout and said rebreathing air chamber (4) being impermeable to gas has a second conductance Gexp.  (The through-going opening and chamber inherently each have a conductance).		
Buecken as modified does not teach wherein the through-going openings and the rebreathing air chamber are configured to provide a RBR defined as RBR = Gexpand/(Gout+Gexpand) between 0.5 and 0.95, or between 0.2 and 0.65.
However, Buecken as modified teaches the rebreathing device comprises a mouthpiece (140) for a user to breathe into, an impermeable chamber 4, and a through-going opening (within wall member 2)that is adjustable in size the rebreathing device configured to accumulate an amount of carbon dioxide from a user’s breath by limiting airflow through the device ([0006]). Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have constructed the rebreathing device wherein the through-going opening and the rebreathing air chamber are configured to provide a RBR defined as RBR=Gexpand/(Gout+Gexpand) between 0.5 and 0.9 or between 0.2 and 0.65 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 62 is rejected under 35 U.S.C. 103 as being unpatentable over Buecken and Johansen as applied to claim 60 above, and further in view of Duncan et al. (4,628,926) and Eisenkraft et al. (WO 2016/098099).
With respect to claim 62, Buecken as modified teaches the limitations of claim 60.
Buecken as modified does not teach wherein the system comprises a nose clamp comprising a bendable elongated strip and a coating surrounding the strip on all sides.
However, Duncan teaches a re-breathing system comprising a rebreathing device (Fig.1) and a nose clamp as a desirable component for a user when breathing into the breathing device (not shown, col. 5, lines 62-65).
Duncan is silent as to the construction of the nose clamp.
However, Eisenkraft teaches a nose clamp (Fig.6A, 80) that comprises a bendable long strip that is surrounded by coating on all sides (“Optionally, nose clamp 80 is comprised of steel or other metals. Optionally, the arms 84 and/or the handles 88 (areas with skin contact) may be coated with soft silicon. The soft coatings may be applied by dipping the nose clamp 80 into an appropriate material or inserted by threading, or other manners known in the art.”, page 29, paragraph 4).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system of Buecken to further comprise a nose clamp as taught by Duncan as a desirable component in the effective use of the re-breathing bag and to have the nose clamp constructed from a bendable elongated strip surrounded with coating on all sides as a known construction of a nose clamp as taught by Eisenkraft.

Claim(s) 71 is rejected under 35 U.S.C. 103 as being unpatentable over Buecken et al. (DE 19912337C1 with reference to attached English Translation) in view of Myklebust et al. (US 2008/0314386 A1).
With respect to claim 71, Buecken teaches A breathing device (Fig.1, [0006]) comprising: - a mouthpiece (facemask 1) forming a breathing channel to form a connection between a first end (opening that interfaces with users face) and a second end of the mouthpiece (that connects with connecting portion 2), the first end being configured to accommodate a user breathing into the mouthpiece through a breathing opening (shown in Fig.1); - an at least partly flexible rebreathing air chamber (breathing bag 4) arranged in fluid communication with the second end of the mouthpiece (via hose 3 and connecting portion 2), thereby being in fluid connection with the breathing channel through the second end of the mouthpiece, the rebreathing air chamber being formed by at least partly flexible wall section(s) (expanding breathing bag implies flexible wall section); - a wall member (tube portion 2 is a cylindrical wall) arranged at the second end of the mouthpiece (facemask 1) and/or attached to the rebreathing air chamber (wall member 2 is attached to chamber 4 via hose 3), said wall member (2) comprising one or more through-going openings provided in the wall member (2) and/or in the breathing channel, allowing fluid communication between the rebreathing air chamber and the surrounding atmosphere, said one or more through- going openings being re-closeable and/or adjustable in size (“The connection (2) between the mask and the hose has an opening with an adjustable width to set the mixture of atmospheric oxygen-rich air with the low-oxygen air in the breathing bag.”, Abstract; see also lines 93-94,” adjustable opening” and lines 173-175 of paragraph 13 where the width of the opening is “regulated”). Buecken also teaches an SpO2 sensor to monitor a user’s blood oxygen level to determine if the RBR needs to be changed by adjusting the opening and closing of the through-going opening in wall member 2, (see [0013], lines 211 -218).
Buecken does not teach - a CO2 sensor adapted to measure a CO2 value in the at least partly flexible air chamber or in the breathing channel or from the one or more through-going openings.
However, Myklebust teaches a ventilation device ([0019]) comprising a flexible breathing bag (Fig.1) with a CO2 sensor in communication with the airflow of the user within the inlet or outlet (see claim 1, Myklebust) to control airflow valves to open or close “such that the proportion of recycled air is chosen to achieve a desired set level of carbon dioxide in the exhaled air.”, [0044]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system of Buecken to further comprise a CO2 sensor to monitor the levels of CO2 in the recycled air within the inlet or outlet of the chamber as taught by Myklebust to determine if the through-going opening should be adjusted in size to achieve a desired level of carbon dioxide in the exhaled air.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785